            Case 5:19-cr-00058-TJM Document 77 Filed 06/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,                          Case No. 5:19-CR-58 (TJM)

       v.

WILLIAM D. WOOD, Jr.,
        a/k/a “Smurf,”

                        Defendant.
___________________________________

                 GOVERNMENT’S REQUEST TO WITHDRAW NOTICE
            OF INTENT TO SEEK THE DEATH PENALTY AS TO DEFENDANT
                             WILLIAM D. WOOD, Jr.


       The United States of America respectfully requests to withdraw the Notice of Intent to Seek

the Death Penalty (Dkt. No. 15) as to defendant William D. Wood, Jr., and submits the attached

proposed order.

Dated: June 3, 2021                                 Respectfully submitted,

                                                    Antoinette T. Bacon
                                                    Acting United States Attorney

                                                    /s/ Lisa M. Fletcher
                                                    Lisa M. Fletcher
                                                    Assistant U.S. Attorney
                                                    Bar Roll No. 510187
